DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 8 to Pg. 9 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are persuasive. Examiner respectively resubmits a 2nd Non-Final Rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0197852), hereafter referred to as “Dutta”, in view of Lee et al. (US 2007/0027974), hereafter referred to as “Lee”, in further view of Srinivasan et al. (US 2008/0222223), hereafter referred to as “Srinivasan”, in further view of Machiyama (US 2005/0265066), hereafter referred to as “Machiyama”.

Regarding claim 1, Dutta discloses:
A distributed device management system (Fig. 2) for specifying, from among a plurality of devices, a device capable of supplying predetermined data for providing a service ([0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”), the system comprising:
	a plurality of device management function units (e.g. aggregator nodes; [0024]), including one or more processors (e.g. computers; [0024]), disposed so as to be geographically distributed and configured to manage states of the plurality of devices (e.g. sensor data; [0024]) located in respective areas in which the plurality of device management function units are disposed ([0024], “...An aggregator node 16 may include one or more computer systems (such as, for example, servers) and may be unitary or distributed. An aggregator node 16 may include one or more aggregator nodes 16. Aggregator node 16 may provide an infrastructure for collecting and aggregating data from sensor nodes 12. In particular embodiments, each aggregator node 16 is responsible for collecting sensor data from a set of sensor nodes 12 in its physical or logical neighborhood...;” [0174], “...Where appropriate, a server 1020 may include one or more servers 1020; be unitary or distributed; span multiple locations; span multiple machines; span multiple datacenters; or reside in a cloud, which may include one or more cloud components in one or more networks”);
a device specifying function unit (e.g. indexer node; [0025]), including one or more processors, connected to the plurality of device management function units (e.g. aggregator nodes; [0025]), that is configured to receive a request for the service, to transmit an inquiry to the plurality of device management function units, and to specify the device capable of supplying the predetermined data (e.g. sensors; [0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”)
where the device specifying function unit (e.g. indexer node; [0025]) comprises a device inquiry cache (e.g. central repository; [0015]) to record a response log including a type of data which was previously requested for the service (e.g. user profiles; [0015]), and in a case where the predetermined data coincides with the type of data included in the response log (e.g. user profiles; [0015]), the device specifying function unit transmits the inquiry to the device management function unit (e.g. aggregator node; [0015]) associated with the predetermined data in the response log (e.g. user profiles; Fig. 2; [0025]; [0015], “...each indexer 26 searches its own internal data store to find aggregator nodes 16 with matching data...In particular embodiments, central repository 20 stores various cached data related to query generation and response, such as popular queries, the results for popular queries, or end-user profiles...;” [0127], “In another embodiment, the user profiles are maintained collectively by indexer nodes 26. This database may assist indexer nodes 26, and in turn, aggregator nodes 16 in ensuring that if they use any caching, then the weightage of elements in the caching may be adjusted by the user and query profiles...;” [0128], “At step 703, after accessing the user profile, the search-query layer 205, or alternatively, the indexer-based overlay network sorts the results list in order of relevance to the particular user issuing the query...”).
Dutta also doesn’t teach, but Lee teaches:
the device specifying function unit to record a response log including an identifier of the device management function unit, under which the device capable of supplying the predetermined data is placed ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data as taught by Dutta with the inclusion of operational data logs including identification of the downstream receiver node as taught by Lee because the receiver node may be evaluated.
Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein the device management function unit includes adjacent information, in which a second device management function unit located in an area adjacent to an area in which the device management function unit is disposed is recorded, and in a case where there is no device capable of supplying the predetermined data placed under the device management function unit when the inquiry is received from the device specifying function unit, the device management function unit transfers the inquiry to the second device management function unit recorded in the adjacent information ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.
Dutta in view of Lee and in further view of Srinivasan also doesn’t teach, but Machiyama teaches:
adjacent management function-unit information ([0073], “...It is assumed that a personal computer (either PC 300 or PC 400) monitors the status of the printer 200 during the PC printing operation. The scanner 100 receives an inquiry for the status of the printer 200 from a personal computer, and sends the inquiry to the printer 200. Then, the scanner 100 receives the status of the printer 200 from the printer 200, and transfers the status to the personal computer...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node and moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Dutta, Lee, and Srinivasan with the inclusion of the scanner receiving an inquiry for the status of the printer from a personal computer and sending the inquiry to the printer as taught by Machiyama because the status of the printer may be evaluated.

Regarding claim 4, Dutta-Lee-Srinivasan-Machiyama discloses the distributed device management system according to claim 1. Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein, in a case where the predetermined data does not coincide with the type of data included in the device inquiry cache, the device specifying function unit transmits the inquiry in order, starting from device management function unit with a largest number of responses to previous inquiries ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.

Regarding claim 5, Dutta discloses:
	A distributed device management method for specifying, from among a plurality of devices, a device capable of supplying predetermined data for providing a service ([0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”), the method comprising the steps of:
	providing a plurality of device management function units (e.g. aggregator nodes; [0024]), including one or more processors (e.g. computers; [0024]), disposed so as to be geographically distributed and configured to manage the states of the plurality of devices (e.g. sensor data; [0024])  located in respective areas in which the plurality of device management units are disposed ([0024], “...An aggregator node 16 may include one or more computer systems (such as, for example, servers) and may be unitary or distributed. An aggregator node 16 may include one or more aggregator nodes 16. Aggregator node 16 may provide an infrastructure for collecting and aggregating data from sensor nodes 12. In particular embodiments, each aggregator node 16 is responsible for collecting sensor data from a set of sensor nodes 12 in its physical or logical neighborhood...;” [0174], “...Where appropriate, a server 1020 may include one or more servers 1020; be unitary or distributed; span multiple locations; span multiple machines; span multiple datacenters; or reside in a cloud, which may include one or more cloud components in one or more networks”);
providing a device specifying function unit (e.g. indexer node; [0025]), including one or more processors, connected to the plurality of device management function units (e.g. aggregator nodes; [0025]), that is configured to receive a request for the service, to transmit an inquiry to the plurality of device management function units, and to specify the device capable of supplying the predetermined data (e.g. sensors; [0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”);
recording, by the device specifying function unit (e.g. indexer node; [0025]), a response log in a device inquiry cache (e.g. central repository; [0015]) including a type of data which was previously requested for the service (e.g. end-user profile; [0015]);
transmitting, by the device specifying function unit (e.g. indexer; [0015]), the inquiry to the device management function unit (e.g. aggregator node; [0015]) associated with the predetermined data in the response log (e.g. user profiles; [0127]) in a case where the predetermined data coincides with the type of data included in the response log (e.g. user profiles; Fig. 2; [0025]; [0015], “...each indexer 26 searches its own internal data store to find aggregator nodes 16 with matching data...In particular embodiments, central repository 20 stores various cached data related to query generation and response, such as popular queries, the results for popular queries, or end-user profiles...;” [0127], “In another embodiment, the user profiles are maintained collectively by indexer nodes 26. This database may assist indexer nodes 26, and in turn, aggregator nodes 16 in ensuring that if they use any caching, then the weightage of elements in the caching may be adjusted by the user and query profiles...;” [0128], “At step 703, after accessing the user profile, the search-query layer 205, or alternatively, the indexer-based overlay network sorts the results list in order of relevance to the particular user issuing the query...”).
Dutta also doesn’t teach, but Lee teaches:
the device specifying function unit to record a response log including an identifier of the device management function unit, under which the device capable of supplying the predetermined data is placed ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data as taught by Dutta with the inclusion of operational data logs including identification of the downstream receiver node as taught by Lee because the receiver node may be evaluated.
Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein the device management function unit includes adjacent information, in which a second device management function unit located in an area adjacent to an area in which the device management function unit is disposed is recorded, and in a case where there is no device capable of supplying the predetermined data placed under the device management function unit when the inquiry is received from the device specifying function unit, the device management function unit transfers the inquiry to the second device management function unit recorded in the adjacent information ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
 It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.
Dutta in view of Lee and in further view of Srinivasan also doesn’t teach, but Machiyama teaches:
adjacent management function-unit information ([0073], “...It is assumed that a personal computer (either PC 300 or PC 400) monitors the status of the printer 200 during the PC printing operation. The scanner 100 receives an inquiry for the status of the printer 200 from a personal computer, and sends the inquiry to the printer 200. Then, the scanner 100 receives the status of the printer 200 from the printer 200, and transfers the status to the personal computer...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node and moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Dutta, Lee, and Srinivasan with the inclusion of the scanner receiving an inquiry for the status of the printer from a personal computer and sending the inquiry to the printer as taught by Machiyama because the status of the printer may be evaluated.

Regarding claim 8, Dutta-Lee-Srinivasan-Machiyama discloses the distributed device management method according to claim 5. Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein, in a case where the predetermined data does not coincide with the type of data included in the device inquiry cache, the device specifying function unit transmits the inquiry in order, starting from device management function unit with a largest number of responses to previous inquiries ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.

Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0197852) in view of Lee et al. (US 2007/0027974), Srinivasan et al. (US 2008/0222223), and Machiyama (US 2005/0265066), as applied to claim(s) 1, 4-5, and 8, in further view of Kisley et al. (US 2018/0091311), hereafter referred to as “Kisley”.

Regarding claim 3, Dutta-Lee-Srinivasan-Machiyama discloses the distributed device management system according to claim 1. Dutta also doesn’t disclose, but Lee teaches:
wherein, in a case where there is a device capable of supplying the predetermined data at a connection destination of the device management function unit when the inquiry is received, the device management function unit transmits a response including access information of the device to the device specifying function unit ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data as taught by Dutta with the inclusion of operational data logs including identification of the downstream receiver node as taught by Lee because the receiver node may be evaluated.
Dutta in view of Lee, Srinivasan, and in further view of Machiyama also doesn’t teach, but Kisley teaches:
every time the device specifying function unit receives the response from the device management function unit, the device specifying function unit which has transmitted the response, in the device inquiry cache, as a new response log, and deletes a previous response log from the device inquiry cache in a descending order of elapsed time from the response ([0013], “...The preferred embodiment uses a circular buffer technique, which enforces event record clearing operation starting from the oldest end of the buffer (or tail); thereby allowing new event records to be saved into the log starting from the slot immediately following the head of the circular buffer, occupying the old slots just cleared”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node. moving control of the segments regularly accessed by that client to the server now used to access the file system, and the scanner receiving an inquiry for the status of the printer from a personal computer and sending the inquiry to the printer as taught by Dutta, Lee, Srinivasan, and Machiyama with the inclusion of event record clearing operation starting from the oldest end of the buffer thereby allowing new event records to be saved into the log as taught by Kisley because it prevents stale data.

Regarding claim 7, Dutta-Lee discloses the distributed device management method according to claim 5. Dutta also doesn’t disclose, but Lee teaches:
wherein, in a case where there is a device capable of supplying the predetermined data at a connection destination of the device management function unit when the inquiry is received, the device management function unit transmits a response including access information of the device to the device specifying function unit ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data as taught by Dutta with the inclusion of operational data logs including identification of the downstream receiver node as taught by Lee because the receiver node may be evaluated.
Dutta in view of Lee, Srinivasan, and in further view of Machiyama also doesn’t teach, but Kisley teaches:
every time the device specifying function unit receives the response from the device management function unit, the device specifying function unit which has transmitted the response, in the device inquiry cache, as a new response log, and deletes a previous response log from the device inquiry cache in a descending order of elapsed time from the response ([0013], “...The preferred embodiment uses a circular buffer technique, which enforces event record clearing operation starting from the oldest end of the buffer (or tail); thereby allowing new event records to be saved into the log starting from the slot immediately following the head of the circular buffer, occupying the old slots just cleared”). 
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node. moving control of the segments regularly accessed by that client to the server now used to access the file system, and the scanner receiving an inquiry for the status of the printer from a personal computer and sending the inquiry to the printer as taught by Dutta, Lee, Srinivasan, and Machiyama with the inclusion of event record clearing operation starting from the oldest end of the buffer thereby allowing new event records to be saved into the log as taught by Kisley because it prevents stale data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444